EXHIBIT 10.1
 
EMPLOYMENT AND NON-COMPETE AGREEMENT


THIS EMPLOYMENT AND NON-COMPETE AGREEMENT (this “Agreement”) is entered into and
effective as of the 8th day of September, 2010 (the “Effective Date”), by and
among Macoven Pharmaceuticals, LLC, a Louisiana limited liability company
(“Employer”), Pernix Therapeutics Holdings, Inc., a Maryland corporation and
sole member of Employer (“Parent”) and John McMahon, a resident of the lawful
age of majority of the State of Kentucky (“Employee”), who hereby agree as
follows:


WHEREAS Employer desires to employ Employee, and Employee desires to accept
employment with Employer, subject to the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employer, Parent and Employee,
intending to be legally bound, hereby agree as follows:


1. Period of Employment.  Employer shall employ Employee, and Employee shall
serve Employer during the period commencing on the Effective Date, and
continuing through and including December 31, 2013 (the “Term”).  The Term shall
automatically renew each year thereafter in accordance with the terms of this
Agreement unless otherwise terminated by either Employer or Employee.


2. Duties and Responsibilities.  Employee shall be employed by Employer as Vice
President of Sales of Employer.  As such, Employee shall provide services
typically provided by a Vice President of Sales in the Business of the Employer,
including, without limitation, overseeing and managing the sales and marketing
activities of Employer and such other duties and responsibilities as may from
time to time be assigned to or vested in Employee by Parent’s Board of Directors
(the “Board”) or by any officer of Employer or Parent superior to
Employee.  Employee shall have no authority to contractually bind Employer or
Parent, and shall not be considered an executive officer of Employer or
Parent.  Additionally, Employee’s employment by Employer shall be subject to,
and limited by, the following conditions:


(a) Employee shall be available to provide a minimum of forty-five (45) hours
per week of services to Employer.  Employee shall provide such services upon
request of Employer, but Employer shall not be obligated to request that such
services be provided.  So long as Employee is employed by Employer, Employee
shall devote Employee’s full time, attention, skill and ability during normal
and usual business hours (and outside those hours when reasonably necessary to
fulfill Employee’s duties hereunder) to the faithful and diligent performance of
the duties and responsibilities described herein.


(b) Employee shall (i) devote his full time, energy and attention during regular
business hours (and outside those hours when reasonably necessary to fulfill
Employee’s duties hereunder) solely to the benefit and Business of Employer;
(ii) not be employed by any other person or entity, whether on a full-time or
part-time basis, or otherwise act as a consultant or independent contractor for
the benefit of any other person or entity; and (iii) not undertake any other
activities (individually or collectively), that conflict or materially interfere
with the performance of Employee’s duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 


(c) Employee’s services shall be performed from Employee’s home located at
Lexington, Kentucky or such other location as may be requested from time to time
by Employer, as well as at such other locations and subject to such travel
requirements as reasonably necessary to the performance of Employee’s duties
hereunder.


3. Compensation.  As compensation for the services to be rendered pursuant to
this Agreement:


(a) Employer shall pay to Employee an annual salary of Two-Hundred and Eight
Thousand and No/100 ($208,000) Dollars (the “Salary”), payable in accordance
with Employer’s normal salary payment schedule.


(b) Employee shall also be eligible for an annual cash bonus based on
performance of Employee’s duties at the conclusion of each calendar year up to
100% of Employee’s Salary, with the determination of whether to award any annual
bonus and the amount of any such bonus to be made by Employer in its sole and
absolute discretion.  The Employee must be employed with the Employer, the
Parent, or another subsidiary of the Parent on the last day of the performance
year in order to be eligible for any such bonus.  Payment of any such bonus
shall be made on or after January 1 and on or before March 15 of the year
following the performance year.


(c) The Employee shall be eligible to earn compensation in the form of shares of
the Parent’s common stock (“Incentive Shares”), subject to the following terms
and conditions:
 
(i) Subject to Section 3(c)(iv), the Parent shall issue to the Employee one
Incentive Share for every dollar of Net Income (as defined in Section 3(c)(iv))
in excess of $100,000 that is generated by Employer during each of the following
six quarterly periods (the “Initial Quarterly Periods”):  three months ended
December 31, 2010, three months ended March 31, 2011, three months ended June
30, 2011, three months ended September 30, 2011, three months ended December 31,
2011 and three months ended March 31, 2012.


(ii) Notwithstanding the foregoing, or any other provision of this Agreement, in
no event shall the aggregate amount of Incentive Shares issued to Employee under
this Section 4 plus any shares withheld under Section 12 exceed the lesser of
2,000,000 shares or shares of Parent common stock equaling $9.5 million in value
(as determined by the average closing price of a share of Parent’s common stock
as reported on NYSE Amex for each business day during the applicable Initial
Quarterly Period).


(iii) Within thirty (30) days following the completion and filing of the
Parent’s quarterly or annual report with the Securities Exchange Commission for
an Initial Quarterly Period, the Parent shall calculate the number of Incentive
Shares to which Employee is entitled under this Agreement based on the
Employer’s Net Income for that Initial Quarterly Period, and, subject to Section
3(c)(iv), issue such Incentive Shares to the Employee (the “Quarterly
Grant”).  Notwithstanding the foregoing, for the two Initial Quarterly Periods
which end on December 31, Employer shall calculate and issue the Quarterly Grant
to Employee on or after January 1 and on or before March 15 of the following
year.


(iv) For each of the first five Initial Quarterly Periods, the Employee shall
receive 75% of his Quarterly Grant in the form of Incentive Shares that may not
be sold or transferred without the consent of the Parent prior to: (1) with
respect to the first three Initial Quarterly Periods, March 15, 2012 and (2)
with respect to the fourth and fifth Initial Quarterly Periods, March 15,
2013.  The remaining 25% of the Employee’s Quarterly Grant in each of the first
five Initial Quarterly Periods (the “Restricted Portion”) will vest on the date
that the Parent determines the Quarterly Grant for the Initial Quarterly Period
ended March 31, 2012 (such period, the “Final Quarterly Period”), but only if
(x) the Employee is employed with the Employer, Parent, or another subsidiary of
the Parent on that date; (y) the Employer had positive Net Income for the Final
Quarterly Period; and (z) the Employer’s cumulative Net Income (computed in
accordance with Section 3(c)(vi), including after considering any Net Loss) as
measured across all six Initial Quarterly Periods exceeded $1 million.  Once
vested, the Restricted Portion shall be issued as shares earned during the Final
Quarterly Period and may not be sold or transferred without the consent of the
Parent prior to March 15, 2013.  If the Restricted Portion does not vest, it
shall be forfeited immediately.


(v) For the Final Quarterly Period, the Employee shall receive all of his
Quarterly Grant in the form of Incentive Shares that may not, without the
consent of the Parent, be sold or transferred prior to March 15, 2013.


(vi) As used in this Agreement, “Net Income” shall mean Employer’s net sales
(gross sales net of estimates and provisions for sales returns, discounts and
Medicaid rebates) plus any other income from operations less cost of product
sales, selling expenses, general and administrative expenses, research and
development expenses, depreciation and amortization expenses, interest expenses,
tax expenses and any other non-cash expenses.  Net Income shall include 100% of
net sales of Zema-Pak by Employer, regardless of any contractual provision to
the contrary.  Notwithstanding anything contained herein to the contrary, if
Employer’s Net Income during any of the Initial Quarterly Periods results in a
negative (loss) amount (a “Net Loss”), Employer shall reduce the amount of Net
Income in one or more subsequent Initial Quarterly Periods by the amount of such
Net Loss for the purpose of determining the Incentive Shares or Employee
Incentive Shares issued pursuant to this Agreement.  The Employee agrees and
understands that the determination of Employer’s Net Income for all such periods
shall be made by Parent, in its sole and absolute discretion, in accordance with
generally accepted accounting principles.
 
2

--------------------------------------------------------------------------------

 


(d) Any Incentive Shares issued pursuant to the terms of this Agreement may, in
Parent’s sole and absolute discretion, be registered under the Securities Act of
1933, as amended, pursuant to any effective registration statement or,
alternatively, may be unregistered under the Securities Act of 1933, as amended,
in reliance upon the exemption from registration provided by Section 4(2)
thereof and, if applicable, Regulation D promulgated thereunder.  Any
unregistered Parent common stock issued will be subject to restrictions on
transferability and resale and may not be resold except as permitted under the
Securities Act of 1933, as amended, and any applicable state securities laws
pursuant to an exemption therefrom.  Parent may, in its sole and absolute
discretion, include legend(s) on any certificate representing Incentive Shares
issued pursuant to the terms of this Agreement referencing or describing the
limitations on transferability set forth in this Agreement.


(e) If Employee proposes to transfer or otherwise resell, whether voluntarily or
by operation of law, any shares of Parent common stock issued to Employee
pursuant to the terms of this Agreement, whether during or after the Term,
Employee agrees that prior to such transfer or resale, Employee shall first
provide written notice to Parent of his intention to transfer or resell such
shares specifying the number of shares desired to be transferred.  Upon
effectiveness of Parent’s receipt of such notice, Parent shall have the option
for a period of five (5) business days to purchase from Employee all or a
portion of the Parent common stock desired to be transferred or resold at the
most recent closing price of Parent’s common stock as listed on NYSE Amex (or
such other exchange as Parent’s common stock may be listed) immediately prior to
Parent’s exercise of the option.


(f) Employer shall provide Employee and eligible dependents with health
insurance coverage paid by Employer during the Term, and thereafter, the
Employee has the right to make COBRA insurance payments for health coverage for
the maximum period permissible by law.


(g) Subject to Section 6, Employer shall reimburse Employee for all reasonable,
ordinary, and necessary business expenses incurred in the performance of
Employee’s duties hereunder in accordance with and subject to the terms and
conditions of Employer’s then prevailing expense policy, a copy of which has
been provided to Employee.  As a condition precedent to obtaining such
reimbursement, Employee shall provide to Employer any and all statements, bills
or receipts evidencing the expenses for which Employee seeks reimbursement, and
such other related information or materials as Employer may from time to time
reasonably require.
 
 
3

--------------------------------------------------------------------------------

 


4. Issuance of Shares by Compensation Committee.  To the extent the maximum
number of Incentive Shares are earned by and issued to the Employee during the
Initial Quarterly Periods, the Parent shall issue shares of the Parent’s common
stock in accordance with this Section 4:
 
(i) The Parent shall issue one share of its common stock for each additional
dollar of Net Income (as defined in Section 3(c)(vi), including any Net Loss
adjustment) in excess of $100,000 earned by Employer in any of the Initial
Quarterly Periods for which no Incentive Share was issued to Employee pursuant
to Section 3(c)(ii) (the “Employee Incentive Shares”).


(ii) Notwithstanding the foregoing, in no event shall the aggregate amount of
Employee Incentive Shares granted pursuant to the terms of this Section 4
(including any shares withheld to satisfy applicable income and/or employment
tax laws under the terms of the applicable Stock Incentive Plan, as defined
below) exceed the lesser of 2,400,000 shares or shares of Parent common stock
equaling $10.5 million in value (as determined by the average closing price of a
share of Parent’s common stock as reported on NYSE Amex for each business day
during the applicable Initial Quarterly Period).


(iii) To the extent Employee Incentive Shares are required to be issued under
this Section 4, the Compensation Committee of Parent’s Board of Directors shall
determine within thirty (30) days following the completion and filing of
Parent’s quarterly or annual report with the Securities Exchange Commission for
an Initial Quarterly Period the recipients of such Employee Incentive Shares
from among the full-time and part-time employees of Employer, Parent or another
subsidiary of Parent based on the contributions of such employee to the success
of Employer during such Initial Quarterly Period.  The Parent shall make the
designated grants to the recipients within thirty (30) days following the
determination of the amount and recipients of any such Employee Incentive
Shares.  Notwithstanding the foregoing, any Employee Incentive Shares issuable
for Initial Quarterly Periods ending on December 31 shall be made by March 15 of
the following year.


(iv) Any Employee Incentive Shares issued as a result of the Employer’s Net
Income during the first three Initial Quarterly Periods may not be sold or
transferred, without the consent of the Parent, prior to March 15, 2012.  Any
Employee Incentive Shares issued as a result of the Employer’s Net Income during
the fourth, fifth, and Final Quarterly Periods may not be sold or transferred,
without the consent of the Parent, prior to March 15, 2013.  The Compensation
Committee, in its discretion, may impose on any award of Employee Incentive
Shares vesting restrictions that are substantially similar to those applicable
to Incentive Shares under Section 4(c)(iv).


(v) The Parent shall at all times reserve for issuance such maximum number of
Employee Incentive Shares as may be issued by Parent under the terms of this
Section 4, and all such Employee Incentive Shares shall be issued from Parent’s
2009 Stock Incentive Plan (the “2009 Plan”) (or such other employee stock
incentive plan of Parent the shares of which are registered under the Securities
Act of 1933; all such plans together, the Parent’s “Stock Incentive
Plans”).  These Employee Incentive Shares may only be issued in compliance with
the terms of the applicable Stock Incentive Plan including, without limitation,
the limits on the number of shares issuable without compliance with that Plan’s
minimum vesting requirements.  Any Employee Incentive Shares to be issued that
would exceed such limits shall only be issued as restricted stock with a minimum
vesting period of three years.  All such determinations under this Section 4
shall be made in accordance with the Compensation Committee’s charter and the
terms of the applicable Stock Incentive Plan.

5. Termination.  Unless Employee’s employment is terminated pursuant to this
Section 5, Employer shall continue to employ Employee and Employee shall
continue to serve Employer through the Term.


(a) This Agreement shall terminate automatically upon Employee’s death.  In the
event of such termination, Employer shall pay to Employee’s heirs or estate an
amount equal to the balance of the then earned but unpaid portion of the Salary,
net of all required and usual deductions, within thirty (30) days following his
death (unless a lesser period of time is required by applicable law or a greater
period of time is required by Section 409A, as defined in Section 6).


(b) For purposes of this Agreement, Employee shall be deemed to be under a
disability if Employee shall be unable, by virtue of illness or physical or
mental incapacity or disability (from any cause or causes whatsoever), to
perform Employee’s essential job functions hereunder, whether with or without
reasonable accommodation, in substantially the manner and to the extent required
hereunder prior to the commencement of such disability, for a period exceeding
thirty (30) days (a “Disability”).  In light of the unique nature of Employee’s
services, and the undue burden on Employer that would result from Employee’s
long term absence, Employer shall have the right to terminate Employee’s
employment hereunder in the event Employee shall remain under a Disability for a
period exceeding thirty (30) days, such termination to occur at the end of any
calendar month during the continuance of such disability, upon at least thirty
(30) days’ prior written notice to Employee.  In the event of such termination,
Employer shall pay to Employee an amount equal to the balance of the then earned
but unpaid portion of the Salary through the effective date of termination, net
of all required and usual deductions, within thirty (30) days following his
death (unless a lesser period of time is required by applicable law or a greater
period of time is required by Section 409A).
 
 
4

--------------------------------------------------------------------------------

 


(c) Additionally, Employer shall have the right to terminate Employee’s
employment for Cause at any time and without prior notice and without payment of
any severance allowance or further compensation beyond the date of
termination.  Any amount owed to the Employee shall be paid to him within thirty
(30) days following the termination of his employment (unless a lesser period of
time is required by applicable law or a greater period of time is required by
Section 409A).  For purposes of this Agreement, “Cause” shall include: (i)
fraud, libel, slander, dishonesty, or any other act by Employee that is
detrimental to Employer or its good will or damaging to its relationships with
its members, customers, suppliers, or employees, including, without limitation,
(A) use of alcohol or illegal drugs such as to interfere with the performance of
Employee’s obligations hereunder, and (B) conviction of, or entry of a plea of
guilty or no contest to, a felony or any crime involving moral turpitude,
dishonesty, or theft; (ii) failure by Employee to comply with applicable laws or
governmental regulations with respect to Employer’s operations or the
performance of Employee’s duties; and (iii) failure by Employee to perform the
duties and responsibilities as may be assigned or delegated, from time to time,
to Employee by Employer.


(d) Employer may terminate Employee’s employment without Cause at any time and
without prior notice.  In the event of such termination, Employer shall pay to
Employee an amount equal to one year’s annual Salary and health insurance
coverage for one year.  Subject to Section 6 (including, if applicable, any
six-month delay in payment), this severance payment of one year’s annual Salary
shall be paid to the Employee in equal installments over a one-year period
beginning with the first regular payroll date of the Employer following his
termination of employment, and continuing thereafter at such intervals as other
salaried employees of the Employer are paid.


(e) Any payments owed to the Employee (or, in the event of his death, to his
heirs or estate) will only be made in accordance with Section 6 of this
Agreement.  In the event of termination of this Agreement for any reason, the
payments (if any) required to be provided to Employee pursuant to this Section
shall be in full and complete satisfaction of any and all obligations owing to
Employee pursuant to this Agreement.  For the avoidance of doubt, Employee shall
have no right to any unissued Incentive Shares following his termination of
employment for any reason whatsoever.


6. Section 409A.
 
(a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (“Section 409A”) or an applicable exemption.  Accordingly, all
provisions of this Agreement shall be construed and interpreted to comply with
Section 409A.  No payments provided for under this Agreement that are subject to
Section 409A may be accelerated unless such acceleration is permitted by Section
409A.  In no event shall the Employee, directly or indirectly, designate the
calendar year of payment.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a single calendar year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
 
(c) No payments or benefits to be made to the Employee under this Agreement upon
a termination of employment under Section 5 and that are subject to Section 409A
shall be made unless such termination of employment constitutes a “separation
from service” as defined in Section 409A.
 
(d) Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee” at the time of separation from service, no
payment or benefits to which he becomes entitled under this Agreement as a
result of his termination of employment shall be made or paid to him prior to
the earlier of (i) the first day of the seventh month following the date of his
separation from service due to such termination of employment or (ii) the date
of his death, to the extent that such a delay in payment or benefits is required
in order to avoid a prohibited distribution under Section 409A(a)(2).  Upon the
expiration of the applicable Section 409A(a)(2) deferral period, the first
payment to the Employee will include all payments deferred under this Section 6
by reason of his status as a “specified employee”.
 
7. Confidential Information.  Both during and after the Term, Employee shall
not, directly or indirectly, divulge, publish, communicate, or make available to
any person, corporation, governmental agency, or other entity (except in
performing Employee’s duties hereunder), or use for Employee’s own or any other
person or entity’s purposes or benefit, any trade secret, confidential business
information, intellectual property or any other information, know how, designs,
specifications, techniques, methods, concepts, inventions, developments,
discoveries, improvements, knowledge, or data of Employer, Parent or any other
subsidiary of Parent which is not generally known to the public (separately and
collectively, “Confidential Information”) (including, but not limited to,
Confidential Information relating to research, product development or design,
manufacturing or manufacturing processes, maintenance or repair processes,
purchasing, product or material costs, sales or sales strategies or prospects,
pricing or pricing strategies, advertising or promotional programs, product
information, or mailing or customer lists, finances (including prices, costs,
and revenues), and other business arrangements, plans, procedures and
strategies), and shall use Employee’s best efforts to prevent the publication or
disclosure by any other person or entity of any such Confidential
Information.  Employer shall not be under any obligation to identify
specifically by any notice or other action any Confidential Information to which
this Section shall apply.  The confidentiality obligations of Employee hereunder
shall specifically apply to any such Confidential Information obtained by
Employee prior to the Effective Date as a result of (a) Employee’s former
ownership interest in the Employer, (b) Employee’s employment with Employer
prior to the Effective Date, or (c) any other source.  While Employee is
employed by Employer, all documents and Confidential Information compiled,
received, held or used by Employee in connection with the business and affairs
of Employer shall remain Employer’s property, and shall be delivered by Employee
to Employer upon the termination of Employee’s employment, for whatever reason,
or at any earlier time requested by Employer.
 
 
6

--------------------------------------------------------------------------------

 


8. Unfair Competition.


(a) Employee agrees and acknowledges that, by virtue of Employee’s employment
and position with Employer, Employee shall have access to and maintain an
intimate knowledge of Employer’s activities and affairs, including Confidential
Information, trade secrets, confidential business information, and other
confidential matters.  As a result of such access and knowledge, and because of
the special, unique, and extraordinary services that Employee is capable of
performing for Employer or one of its competitors, Employee acknowledges that
the services to be rendered by Employee pursuant to this Agreement are of a
character giving them a peculiar value, the loss of which cannot adequately or
reasonably be compensated solely by money damages.  Consequently, Employee
agrees that any breach or threatened breach by Employee of Employee’s
obligations under this Section, or of Section 7 of this Agreement, would cause
irreparable injury to Employer, and that Employer shall be entitled to (i)
preliminary and permanent injunctions enjoining Employee from violating such
provisions, and (ii) money damages in the amount of fees, compensation,
benefits, profits or other remuneration earned by Employee or any competitor as
a result of any such breach, together with interest, and costs and attorneys’
fees and paralegals’ fees expended to collect such damages or secure such
injunctions.  Nothing in this Agreement, however, shall be construed to prohibit
Employer from pursuing any other remedy, the parties having agreed that all such
remedies shall be cumulative.


(b) For purposes of this Agreement, the term “Business of Employer” shall mean
the development, marketing, sale, and/or licensing of generic versions of
branded pharmaceutical products, including, without limitation, generic versions
of pharmaceutical products developed, manufactured, licensed and/or sold by
Parent or a subsidiary of Parent during the Employee’s employment with Employer,
and the related intellectual property rights and Confidential Information with
respect thereto.


(c) As a condition of employment with Employer, and as a further material
inducement to Employer to employ Employee hereunder, Employee agrees that, while
Employee is employed by Employer, and for a period of twelve (12) months
thereafter, Employee shall not, directly or indirectly, solicit, hire or induce
the termination from employment with Employer of any person who was employed by
Employer, or induce or otherwise influence such person to accept employment
other than with Employer.


(d) Employee understands and agrees that the relationship between Employer and
its customers constitutes a valuable asset and may not be converted to
Employee’s own use.  Accordingly, Employee hereby agrees that, during the
effectiveness of this Agreement and for a period of twelve (12) months following
Employee's termination of employment with Employer (the “Restricted Period”) in
the territories set forth on Exhibit A (the “Restricted Territories”),
Employee  shall not, without the prior written consent of the Employer, directly
or indirectly, on Employee’s own behalf or as a principal or representative of
any other person or entity, solicit, divert, take away or attempt to solicit,
divert or take away a customer of Employer that Employee communicated with in
any way during his employment with Employer for the purpose of competing with
the Business of Employer; provided, however, that the prohibition of this
covenant shall not apply to the conduct of general advertising activities.
 
 
7

--------------------------------------------------------------------------------

 


(e) In consideration of the compensation and benefits being paid and to be paid
by Employer to Employee hereunder, Employee understands and agrees that, during
the Restricted Period and within the Restricted Territory, he shall not,
directly or indirectly, carry on or engage in activities that compete with the
Business of Employer on his own or on behalf of any other person or
entity.  Employee acknowledges that the Restricted Territory is reasonable
because the Business of Employer is carried out throughout the Restricted
Territory and that in the performance of his duties for the Employer he is
charged with operating on Employer’s behalf throughout the Restricted Territory.


9. Inventions.  Employee hereby agrees that any and all improvements,
inventions, discoveries, developments, creations, formulae, processes, methods,
or designs, and any documents, things, or information relating thereto, whether
patentable or not (individually and collectively, “Work Product”) within the
scope of or pertinent to any field of business or research in which Employer is
engaged or (if such is known to or ascertainable by Employee) considering
engaging, which Employee may conceive or make, or may have conceived or made
during Employee’s employment with Employer or during Employee’s former ownership
in Employer, whether alone or with others, at any time within or without normal
working hours, shall be and remain the sole and exclusive property of
Employer.  Employer shall have the full right to use, assign, license or
transfer all rights to or relating to Work Product.  Employee shall, whenever
requested to do so by Employer (whether during Employee’s employment or
thereafter), at Employer’s expense, execute any and all applications,
assignments, or other instruments, and do all other things (including giving
testimony in any legal proceeding) which Employer may deem necessary or
appropriate in order to (a) apply for, obtain, maintain, enforce, or defend
letters patent or copyright registrations of the United States or any other
country for any Work Product, or (b) assign, transfer, convey, or otherwise make
available to Employer any right, title or interest which Employee might
otherwise have in any Work Product.  Employee shall promptly communicate,
disclose, and, upon request, report upon and deliver all Work Product to
Employer, and shall not use or permit any Work Product to be used for any
purpose other than on behalf of Employer, whether during Employee’s employment
or thereafter.


10. Additional Obligations.  Both during and after the Term, Employee shall,
upon reasonable notice, furnish Employer with such information as may be in
Employee’s possession, and cooperate with Employer, as may reasonably be
requested by Employer (and, after the Term, with due consideration for
Employee’s obligations with respect to any new employment or business activity)
in connection with any litigation in which Employer is or may become a
party.  Employer shall reimburse Employee for all reasonable expenses incurred
by Employee in fulfilling Employee’s obligations under this Section unless
Employee is a party to such litigation adverse to Parent or Employer.


11. Policies and Procedures.  Employer shall have the authority to establish
from time to time the policies and procedures to be followed by Employee in
handling the Business of the Employer.


12. Withholding.  The Employee agrees that the Employer and Parent have the
right to withhold, from the amounts payable pursuant to this Agreement, all
amounts required to be withheld under applicable income and/or employment tax
laws (the “Required Withholding”).  With regard to any Incentive Shares granted
to Employee under Section 3(c), the Parent shall withhold from issuance to
Employee such number of whole shares necessary to satisfy the Required
Withholding.  The Employee has the right to direct the Employer or Parent to
withhold additional amounts or whole shares, as applicable, to satisfy his
maximum tax liability for that year.  All amounts withheld by the Employer or
Parent under this Section 12 shall be remitted to the applicable tax or
governmental authority within the time period required by relevant law, statute,
or regulation.
 
 
8

--------------------------------------------------------------------------------

 


13. Mediation.  With respect to any disputes arising out of or related to this
Agreement, the parties will first submit any such matter to non-binding
mediation.  The parties shall share equally all initial costs of mediation.  If
mediation is not successful, the parties may thereafter bring any additional
legal action or proceeding with respect to this Agreement in accordance with the
terms and conditions of Section 14 below.


14. Waiver of Right to Jury Trial.  The parties hereto hereby waive the right to
a jury trial in any action, proceeding or counterclaim arising out of, or
related to, the terms, conditions or enforcement of this Agreement, or any other
aspect of the acts, transactions or occurrences described herein, or the
transactions contemplated by or related to this Agreement.  The prevailing party
(upon the issuance of a final, non-appealable judgment or order) shall be
required to be reimbursed by the other party adverse to it or him for its or his
reasonable attorneys’ and paralegals’ fees, experts’ fees and costs and fees
related to the dispute, including costs of mediation or other legal proceeding,
in addition to any other relief to which that party may be entitled.


15. Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the Laws of the State of Kentucky applicable to agreements to be
performed entirely in the State of Kentucky without regard to its conflicts of
law rules.


16. Headings.  The subject headings of the sections of this Agreement are
included for purposes of convenience only, and shall not control or affect the
meaning, construction or interpretation of any of its provisions.


17. Notice.  Any notice or other communication required or permitted under this
Agreement by either party hereto to the other shall be in writing, and shall be
deemed effective upon (a) personal delivery, if delivered by hand, (b) three
days after the date of deposit in the mails, postage prepaid, if mailed by
certified or registered mail, or (c) the next business day, if sent by a prepaid
overnight courier service, and in each case addressed as follows:

 

  If to Employee, to:    John McMahon       6204 Crystal Point Drive      
Louisville, Kentucky 40299           If to Employer, to:   Macoven
Pharmaceuticals, LLC       33219 Forest West Street       Magnolia, Texas 77354
      Attn: Cooper Collins           If to Parent, to:     Pernix Therapeutics
Holdings, Inc.       33219 Forest West Street       Magnolia, Texas 77354      
Attn: Cooper Collins

 
Any party may change the address or addresses to which notices are to be sent by
giving notice of such change of address in the manner provided by this Section.
 
 
9

--------------------------------------------------------------------------------

 


18. Binding Effect; Successors.  This Agreement shall be binding upon and shall
inure to the benefit of Employer and Parent and their respective successors and
assigns, and shall inure to the benefit of and be binding upon Employee and his
executors, administrators, heirs and legal representatives.  Because Employee’s
services hereunder are special, personal and unique in nature, Employee may not
transfer, sell or otherwise assign his rights, obligations or benefits under
this Agreement.  Nothing in this Agreement shall preclude Employer and/or Parent
from assigning, in full or part, this Agreement to any affiliate of Employer, or
preclude Employer or Parent from consolidating or merging into or with, or
transferring all or substantially all of its assets to, another entity which
assumes its obligations under this Agreement.


19. Waiver.  No waiver of a default by either party of any term, covenant or
condition hereof to be performed or observed by the other party shall be
construed as, or operate as, a waiver of any subsequent default of the same or
any other term, covenant or condition hereof.  No provision of this Agreement
can be waived unless such waiver is expressed in writing and signed by all of
the parties hereto.


20. No Conflict.  Employee represents and warrants that Employee is not subject
to any agreement, order, judgment or decree of any kind which would prevent
Employee from entering into this Agreement or performing fully Employee’s
obligations hereunder.


21. Construction.  The language of this Agreement shall be construed as a whole,
according to its fair meaning and intent and not strictly for or against any
party, regardless of who drafted or was principally responsible for drafting the
Agreement or any specific term or condition hereof.  The parties to this
Agreement have had sufficient time to consult legal counsel and negotiate
changes regarding the terms hereof.  This Agreement shall be deemed to have been
drafted by both parties to this Agreement, and neither shall urge otherwise.


22. Severability.  The provisions of this Agreement are severable.  The parties
intend that if any provision of this Agreement should be adjudged invalid or
unenforceable in any jurisdiction, then such provision shall, as to such
jurisdiction only, be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining provisions hereof, provided
such invalidity does not materially prejudice either party in its or his rights
and obligations contained in the valid provisions of this Agreement, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


23. Counterparts; Entire Agreement; Modification.  This Agreement may be
executed in multiple counterparts, all of which together shall constitute one
and the same instrument.  Signatures by facsimile shall be considered valid and
binding on the parties hereto.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral or written agreements, representations, and
understandings of the parties.  No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by all parties to this
Agreement.


[COUNTERPART SIGNATURES ON THE FOLLOWING PAGES]
 
 
10

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO
EMPLOYMENT AND NON-COMPETE AGREEMENT
BY AND AMONG
MACOVEN PHARMACEUTICALS, LLC
PERNIX THERAPEUTICS HOLDINGS, INC.
AND
JOHN MCMAHON




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

 

EMPLOYEE:   EMPLOYER:               /s/John
McMahon                                                         MACOVEN
PHARMACEUTICALS, LLC     John McMahon   By: PERNIX THERAPEUTICS, LLC            
      By: PERNIX THERAPEUTICS HOLDINGS, INC.               AGREED AND
ACKNOWLEDGED:    By: /s/Cooper Collins         Name:  Cooper Collins    
EMPLOYEE’S SPOUSE:   Its:       President and Chief Executive Officer          
    /s/Kimberly L. McMahon         Name:  Kimberly Lynn McMahon                
      PARENT:                   PERNIX THERAPEUTICS HOLDINGS, INC.         By:
/s/Cooper Collins         Name:  Cooper Collins         Its:       President and
Chief Executive Officer    

 
 
11
 
 